         Case 4:19-cv-02241-KAW Document 1 Filed 04/25/19 Page 1 of 21



 1   Adam Alper (SBN 196834)
     adam.alper@kirkland.com
 2   Brandon Brown (SBN 266347)
     brandon.brown@kirkland.com
 3   KIRKLAND & ELLIS LLP
     555 California Street
 4   San Francisco, CA 94104
     Telephone: +1 415 439 1400
 5   Facsimile: +1 415 439 1500

 6   Michael W. De Vries (SBN 211001)
     michael.devries@kirkland.com
 7   Christopher M. Lawless (SBN 268952)
     christopher.lawless@kirkland.com
 8   Allison W. Buchner (SBN 253102)
     allison.buchner@kirkland.om
 9   Sharre Lotfollahi (SBN 258913)
     sharre.lotfollahi@kirkland.com
10   Kevin Bendix (SBN 285295)
     kevin.bendix@kirkland.com
11   KIRKLAND & ELLIS LLP
     333 South Hope Street
12   Los Angeles, CA 90071
     Telephone: +1 213 680 8400
13   Facsimile: +1 213 680 8500

14   Attorneys for Plaintiff

15                                UNITED STATES DISTRICT COURT

16                               NORTHERN DISTRICT OF CALIFORNIA

17
     INTEL CORPORATION,                       )   CASE NO. 19-CV-2241
18                                            )
                    Plaintiff,                )   COMPLAINT FOR DECLARATORY
19                                            )   JUDGMENT
            v.                                )
20                                            )   DEMAND FOR JURY TRIAL
     PACT XPP SCHWEIZ AG,                     )
21                                            )
                    Defendant.                )
22                                            )
                                              )
23                                            )
                                              )
24

25

26

27

28

                                                           Complaint for Declaratory Judgment
                                                                             and Jury Demand
          Case 4:19-cv-02241-KAW Document 1 Filed 04/25/19 Page 2 of 21



 1          Plaintiff Intel Corporation (“Intel”), for its Complaint against PACT XPP Schweiz AG

 2   (“Defendant”), hereby alleges as follows:

 3                                       NATURE OF THE ACTION

 4          1.      This is an action for breach of contract and declaratory judgment that 12 United States

 5   patents are not infringed, and are covered by a covenant not to sue and/or exhausted pursuant to the

 6   Declaratory Judgment Act, 28 U.S.C. §§ 2201-02, and the Patent Laws of the United States, 35 U.S.C.

 7   § 100 et seq., and for such other relief as the Court deems just and proper.

 8                                               THE PARTIES

 9          2.      Plaintiff Intel is a corporation organized and existing under the laws of the State of

10   Delaware having its principal place of business at 2200 Mission College Boulevard, Santa Clara,

11   California, 95054. Intel does business in this District.

12          3.      Upon information and belief, Defendant PACT XPP Schweiz AG is a Swiss

13   corporation, with its principal place of business in Switzerland.

14          4.      Defendant alleges that PACT XPP Schweiz AG’s predecessor and assignor PACT XPP

15   TECHNOLOGIES AG (Lichtenstein) (hereinafter, collectively with PACT XPP Schweiz AG,

16   referred to as “PACT”) was founded in 1996 in Germany by Martin Vorbach.

17          5.      PACT alleges that it is the assignee and owner of the patents at issue in this action:

18   U.S. Patent Nos. 7,928,763, 8,301,872, 8,312,301, 8,471,593, 8,686,549, 8,819,505, 9,037,807,

19   9,075,605, 9,170,812, 9,250,908, 9,436,631, and 9,552,047.

20                                      JURISDICTION AND VENUE
21          6.      This Court has exclusive subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331,

22   1338(a), 2201, and 2202, and the Patent Laws of the United States, 35 U.S.C. § 1 et. seq. The Court

23   has supplemental jurisdiction over Intel’s breach of contract claim under 28 U.S.C. § 1367.

24          7.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391.

25          8.      This Court has personal jurisdiction over PACT by virtue of PACT’s sufficient

26   minimum contacts with this forum.

27

28
          Case 4:19-cv-02241-KAW Document 1 Filed 04/25/19 Page 3 of 21



 1          9.       Upon information and belief, Martin Vorbach is the founder and Chief Technology

 2   Officer of PACT. Upon information and belief, Mr. Vorbach resides and does business in the San

 3   Francisco Bay Area. See Ex. 1 (LinkedIn).

 4          10.      On or about October 15, 2007, PACT and Intel entered into a letter agreement

 5   containing a covenant not to sue (the “Covenant Not To Sue”). As described in more detail below,

 6   the Covenant Not To Sue precludes PACT from asserting the patents at issue in this Complaint.

 7   PACT’s former CEO, Peter Weber and Intel’s Kirk Skaugen executed the agreement. The Covenant

 8   Not To Sue lists Intel’s address as 2200 Mission College Blvd., Santa Clara, CA 95052. The Covenant

 9   Not To Sue lists PACT’s address as 103 Altura Vista, Los Gatos, CA 95032.

10          11.      Upon information and belief, Martin Vorbach is also the founder and Chief Technology

11   Officer of Hyperion-Core, Inc. Upon information and belief, Hyperion-Core, Inc.’s headquarters is

12   also currently located at 103 Altura Vista, Los Gatos, CA 95032, as stated on its website. 1

13          12.      Upon information and belief, during approximately 2003-2011, PACT had meetings

14   within this District with Intel regarding the Covenant Not To Sue and other agreements entered into

15   between the companies, identifying PACT’s address in Los Gatos California.

16          13.      Upon information and belief, PACT has previously consented to personal jurisdiction

17   in this District. More specifically, upon information and belief. Altera Corporation filed a declaratory

18   judgment action against PACT in this district on or around June 20, 2014. See Altera Corp. v. PACT

19   XPP Technologies, AG, Case No. 3:14-cv-02868-JD. Upon information and belief, PACT consented

20   to personal jurisdiction in that case. See Ex. 2 at ¶ 5 (“PACT consents to the personal jurisdiction in

21   this Court.”)

22          14.      This Court has subject matter jurisdiction over this action based on a real and

23   immediate controversy between PACT and Intel regarding whether various of Intel’s processors

24   (“CPUs”) infringe certain PACT patents, and further whether those PACT patents are covered by a

25   covenant not to sue and/or exhausted. As described in more detail below, this controversy arises out

26   of PACT’s and Mr. Vorbach’s infringement allegations and licensing demands to Intel in which PACT

27
     1
         http://hyperion-core.com/contact-us;
28       http://hyperion-core.com/products/availability/martin-vorbach
          Case 4:19-cv-02241-KAW Document 1 Filed 04/25/19 Page 4 of 21



 1   broadly alleges its patents cover technologies implemented by Intel Core and Xeon processors with

 2   Sandy Bridge and above microarchitectures, including allegedly infringing ring bus architecture,

 3   Turbo Boost, and Foveros technologies. See Ex. 3 (Complaint, Case No. 1:19-cv-00267-RGA).

 4          15.     PACT purports to be the owner of a portfolio of patents that, according to PACT,

 5   allegedly relate to “multi-core processing systems including how to handle more complex algorithms

 6   with large amounts of data involving multiple processors on a single chip.” Ex. 3 at ¶ 8. According

 7   to PACT, its alleged portfolio includes U.S. Patent Nos. 7,928,763 (“the ’763 Patent”), 8,301,872 (“the

 8   ’872 Patent”), 8,312,301 (“the ’301 Patent”), 8,471,593 (“the ’593 Patent”), 8,686,549 (“the ’549

 9   Patent”), 8,819,505 (“the ’505 Patent”), 9,037,807 (“the ’807 Patent”), 9,075,605 (“the ’605 Patent”),

10   9,170,812 (“the ’812 Patent”), 9,250,908 (“the ’908 Patent”), 9,436,631 (“the ’631 Patent”), and

11   9,552,047 (“the ’047 Patent”) (collectively, the “Patents-in-Suit”), as well as other U.S. Patents.

12          16.     Intel has been a pioneer in the semiconductor industry since the 1970s. Intel has

13   introduced generation after generation of cutting-edge microprocessors, memory products and related

14   chips that have been the benchmark for high performance computers. Intel is currently the world’s

15   leading supplier of computer processors, and is one of the largest investors and employers in high-tech

16   manufacturing in the U.S. The processors that PACT accuses of infringement are foundational for the

17   U.S. economy. They are designed and made by Intel in the U.S., packaged and tested abroad, and sold

18   to customers worldwide. These Intel processors are used in computers across every major sector of

19   U.S. industry and in defense, government, healthcare, banking, and education. The accused processors

20   also power advanced systems, including servers supporting the Internet and the Cloud, MRIs, military

21   platforms, and supercomputers. Intel supplies over 90% of the CPUs used in personal computers and

22   servers.

23                                    PROCEDURAL BACKGROUND
24          17.     On February 7, 2019, PACT filed a complaint against Intel in the United States District

25   Court for the District of Delaware (“First Filed Delaware Case”), alleging infringement of the same

26   12 patents at issue here: U.S. Patent Nos. 7,928,763 (“the ’763 Patent”), 8,301,872 (“the ’872 Patent”),

27   8,312,301 (“the ’301 Patent”), 8,471,593 (“the ’593 Patent”), 8,686,549 (“the ’549 Patent”), 8,819,505

28   (“the ’505 Patent”), 9,037,807 (“the ’807 Patent”), 9,075,605 (“the ’605 Patent”), 9,170,812 (“the ’812
             Case 4:19-cv-02241-KAW Document 1 Filed 04/25/19 Page 5 of 21



 1   Patent”), 9,250,908 (“the ’908 Patent”), 9,436,631 (“the ’631 Patent”), and 9,552,047 (“the ’047

 2   Patent”) (collectively, the “Patents-in-Suit”). PACT alleged that Intel infringed the Patent-in-Suit

 3   based on its “manufactur[ing], use (including testing), sale, offer for sale, advertisement, importation,

 4   shipment and distribution, service, installation, and/or maintenance of Intel Core processors with

 5   Sandy Bridge and above microarchitectures…and Intel Xeon processors with Sandy Bridge and above

 6   microarchitectures . . . .” Ex. 3 at ¶ 32.

 7            18.    On February 11, 2019, PACT filed its Rule 7.1 Disclosure Statement in the First Filed

 8   Delaware Case.

 9            19.    On February 20, 2019, PACT and Intel filed a stipulation to extend Intel’s time “to

10   answer, move or otherwise respond to the Complaint [to] April 15, 2019” in the First Filed Delaware

11   Case.

12            20.    On March 26, 2019, PACT attempted to serve its First Set of Requests for Production

13   (Nos. 1-48) on Intel ahead of any meet and confer of the parties under Fed. R. Civ. P. Rule 26 in the

14   First Filed Delaware Case.

15            21.    On April 9, 2019, Intel’s counsel met and conferred with PACT’s counsel regarding an

16   extension to Intel’s deadline to respond to PACT’s complaint in the First Filed Delaware Case.

17   PACT’s counsel agreed to stipulate that Intel be given two additional weeks to answer PACT’s

18   Complaint, given Intel’s agreement to answer the Complaint and not move to dismiss: “this email

19   confirms our agreement to stipulate to an additional 2 weeks to answer the complaint. Michael and

20   Brian [PACT’s Delaware counsel], I [PACT’s national counsel] authorized Jack [Intel’s Delaware

21   counsel] to so represent to the Court since Intel will be answering not moving in response to the

22   Complaint.” See Ex. 4 (4/9/19 Email F. Lorig to J. Blumenfeld). Intel agreed, and a stipulation was

23   entered, extending Intel’s time to answer PACT’s Complaint to April 29, 2019.

24            22.    On April 23, 2019, as required by local rules prior to filing a motion to transfer, Intel’s

25   counsel met and conferred again with PACT’s counsel. Intel’s counsel expressed its intent to file a

26   motion to transfer the First Filed Delaware Case based on 28 U.S.C. § 1404(a). PACT’s counsel

27   responded: “Jack [Intel’s Delaware counsel], on behalf of [I]ntel you said there would be an answer

28   filed not a motion to transfer in return for last stipulation.” See Ex. 5 (4/23/19 Email F. Lorig to J.
          Case 4:19-cv-02241-KAW Document 1 Filed 04/25/19 Page 6 of 21



 1   Blumenfeld). Intel responded that it would indeed file an answer, and that “[t]he motion to transfer

 2   will not be in lieu of an answer.” Id.

 3          23.      The same day, PACT filed a second complaint against Intel in W.D. Texas (Second

 4   Filed Texas Case), while the First Filed Delaware Case was still pending, alleging infringement of the

 5   same 12 Patents-in-Suit. PACT’s Complaint in the Second Filed Texas Case is substantively identical

 6   to its Complaint in the First Filed Delaware Case, except that PACT also includes allegations about

 7   Intel’s business in Austin, Texas in an attempt to establish personal jurisdiction. See Ex. 6 (W.D. Tex.

 8   Complaint) at ¶ 2.

 9          24.      The next day, on April 24, 2019, PACT filed a Notice of Dismissal Without Prejudice

10   in the First Filed Delaware Case. See Ex. 7 (Notice of Dismissal).

11          25.      Upon information and belief, PACT’s filing of the Second Filed Texas Case while the

12   First Filed Case was still pending and subsequent dismissal of the First Filed Delaware Case was based

13   solely on Intel’s communicated intent to file a motion to transfer from Delaware and constitutes an

14   attempt to improperly forum shop.

15          26.      By virtue of these acts, an actual and justiciable controversy exists between the parties

16   concerning Intel’s liability for the alleged infringement of the disputed claims of the patents-in-suit.

17   Intel now seeks a declaratory judgment of noninfringement of the disputed claims of the PACT

18   Patents-in-Suit.

19                                            THE PATENTS-IN-SUIT
20          27.      The United States Patent Office (“USPTO”) issued the ʼ763 Patent, entitled “Multi-

21   Core Processing System,” on April 19, 2011. A copy of the ’763 Patent is attached hereto as Exhibit A.

22          28.      The USPTO issued the ʼ872 Patent, entitled “Pipeline Configuration Protocol and

23   Configuration Unit Communication,” on April 19, 2011. A copy of the ’872 Patent is attached hereto

24   as Exhibit B.

25          29.      The USPTO issued the ʼ301 Patent, entitled “Methods and Devices for Treating and

26   Processing Data,” on November 13, 2012. A copy of the ’301 Patent is attached hereto as Exhibit C.

27          30.      The USPTO issued the ʼ593 Patent, entitled “Logic Cell Array and Bus System,” on

28   June 25, 2013. A copy of the ’593 Patent is attached hereto as Exhibit D.
          Case 4:19-cv-02241-KAW Document 1 Filed 04/25/19 Page 7 of 21



 1          31.     The USPTO issued the ʼ549 Patent, entitled “Reconfigurable Elements,” on April 1,

 2   2014. A copy of the ’549 Patent is attached hereto as Exhibit E.

 3          32.     The USPTO issued the ʼ505 Patent, entitled “Data Processor Having Disable Cores,”

 4   on August 26, 2014. A copy of the ’505 Patent is attached hereto as Exhibit F.

 5          33.     The USPTO issued the ʼ807 Patent, entitled “Processor Arrangement on a Chip

 6   Including Data Processing, Memory, and Interface Elements,” on May 19, 2015. A copy of the ’807

 7   Patent is attached hereto as Exhibit G.

 8          34.     The USPTO issued the ʼ605 Patent, entitled “Methods and Devices for Treating and

 9   Processing data,” on July 7, 2015. A copy of the ’605 Patent is attached hereto as Exhibit H.

10          35.     The USPTO issued the ʼ812 Patent, entitled “Data Processing System Having

11   Integrated Pipelined Array Data Processor,” on October 27, 2015. A copy of the ’812 Patent is

12   attached hereto as Exhibit I.

13          36.     The USPTO issued the ʼ908 Patent, entitled “Multi-Processor Bus and ache

14   Interconnection System,” on February 2, 2016. A copy of the ’908 Patent is attached hereto as

15   Exhibit J.

16          37.     The USPTO issued the ʼ631 Patent, entitled “Chip Including Memory Element Storing

17   Higher Level Memory Data on a Page by Page Basis,” on September 6, 2016. A copy of the ’631

18   Patent is attached hereto as Exhibit K.

19          38.     The USPTO issued the ʼ047 Patent, entitled “Multiprocessor Having Runtime

20   Adjustable Clock and Clock Dependent Power Supply,” on January 24, 2017. A copy of the ’047

21   Patent is attached hereto as Exhibit L.

22                              ACCUSED INTEL INSTRUMENTALITIES
23          39.     PACT has accused Intel of infringing the Patents-in-Suit through the manufacture, use

24   (including testing), sale, offer for sale, advertisement, importation, shipment and distribution, service,

25   installation, and/or maintenance of Intel Core processors with Sandy Bridge and above

26   microarchitectures (the “Accused Core Instrumentalities”) and Intel Xeon processors with Sandy

27   Bridge and above microarchitectures (the “Accused Xeon Instrumentalities”) and on information and

28   belief other processors incorporating ring bus architecture or equivalents. See Ex. 3 at ¶ 32.
          Case 4:19-cv-02241-KAW Document 1 Filed 04/25/19 Page 8 of 21



 1             40.   According to PACT, Intel’s “Accused Core Instrumentalities,” including Intel Core

 2   processors with Sandy Bridge and above microarchitectures, including, but not limited to, Core i3,

 3   Core i5, Core i7, Core i9, and other core processors with the microarchitectures of Sandy Bridge, Ivy

 4   Bridge, Haswell, Broadwell, Skylake, Kaby Lake, Coffee Lake, Cannon Lake, Ice Lake, and above,

 5   allegedly infringe the Patents-in-Suit. See Ex. 3 at ¶ 33. Intel denies such alleged infringement.

 6             41.   According to PACT, Intel’s “Accused Xeon Instrumentalities,” including Intel Xeon

 7   processors with Sandy Bridge and above microarchitectures, including, but not limited to, E3, E5, E7,

 8   and other Xeon processors with the microarchitectures of Sandy Bridge, Ivy Bridge, Haswell,

 9   Broadwell, Skylake, Kaby Lake, and above, allegedly infringe the Patents-in-Suit. See Ex. 3 at ¶ 34.

10   Intel denies such alleged infringement.

11             42.   According to PACT, Intel’s “Accused Turbo Boost Instrumentalities,” including Intel

12   processors with a GPU with the Turbo Boost feature, allegedly infringe the Patents-in-Suit. See Ex. 3

13   at ¶¶ 35, 207. Intel denies such alleged infringement.

14             43.   According to PACT, Intel’s “Accused Turbo Boost 3.0 Instrumentalities” including

15   Intel processors with Turbo Boost Max Technology 3.0, allegedly infringe the Patents-in-Suit. See

16   Ex. 3 at ¶¶ 35, 88. Intel denies such alleged infringement.

17             44.   According to PACT, Intel’s “Accused Stacking Instrumentalities,” including Intel

18   chips and/or chipsets implementing Foveros technology, such as Lakefield, allegedly infringe the

19   Patents-in-Suit. See Ex. 3 at ¶¶ 35, 135. Intel denies such alleged infringement.

20             45.   According to PACT, Intel’s “Accused ’505 Instrumentalities,” including the Accused

21   Xeon instrumentalities with nine or more core, allegedly infringe the Patents-in-Suit. See Ex. 3 at ¶¶

22   35, 160. Intel denies such alleged infringement.

23                                             COUNT I
                                          BREACH OF CONTRACT
24

25             46.   Intel repeats and realleges the allegations in paragraphs 1–45 as though fully set forth
26   herein.
27

28
           Case 4:19-cv-02241-KAW Document 1 Filed 04/25/19 Page 9 of 21



 1            47.       On or about October 15, 2007, PACT XPP Technologies Inc. and Intel Corporation

 2   entered into a letter agreement containing a covenant not to sue (the “Covenant Not To Sue”). PACT

 3   XPP Technologies Inc.’s former CEO, Peter Weber and Intel’s Kirk Skaugen executed the agreement.

 4            48.       The Covenant Not To Sue precludes PACT from asserting at least the following claims

 5   of the following United States Patents against Intel: claim 1 of 7,928,763 (“the ’763 Patent”); claim 2

 6   of 8,301,872 (“the ’872 Patent”); claim 10 of 8,312,301 (“the ’301 Patent”); claim 1 of 8,471,593 (“the

 7   ’593 Patent”); claim 39 of 8,686,549 (“the ’549 Patent”); claim 27 of 8,819,505 (“the ’505 Patent”);

 8   claim 1 of 9,037,807 (“the ’807 Patent”); claim 1 of 9,075,605 (“the ’605 Patent”); claim 12 of

 9   9,170,812 (“the ’812 Patent”); claim 4 of 9,250,908 (“the ’908 Patent”); claim 1 of 9,436,631 (“the

10   ’631 Patent”); and claim 1 of 9,552,047 (“the ’047 Patent”) (collectively, the “Asserted Claims of the

11   Patents-in-Suit”).

12            49.       The preamble of the Covenant Not To Sue provides that, “[i]n consideration of Intel

13   providing PACT XPP Technologies Inc., its parent(s), subsidiaries and affiliates (collectively,

14   “Company”) ongoing access to and use of Intel confidential, proprietary and trade secret information

15   relating to the Front Side Bus (as defined below), pursuant to the applicable nondisclosure agreement

16   (such as a Restricted Secret Non-Disclosure Agreement (“RSNDA”)) in effect between Intel and

17   Company, Intel and Company hereby agree to the terms and obligations of this letter agreement . . . .”

18            50.       Under paragraph 2.1 of the Covenant Not To Sue, PACT agreed not to assert any “FSB

19   Patent Rights” (defined at ¶¶ 1.4 and 1.6 of the agreement) “against Intel, its subsidiaries or affiliates,

20   or their customers (direct or indirect), distributors (direct or indirect), agents (direct or indirect) and

21   contractors (direct or indirect) for the manufacture, use, import, offer for sale or sale of any of Intel’s

22   Products or any process or method employed in the manufacture, testing, distribution or use

23   thereof . . . .”

24            51.       “Intel’s Products” as defined at ¶ 1.5 of the Covenant Not To Sue means “all products

25   made by or for Intel,” and accordingly all of the Accused Products (as defined in PACT’s Complaint)

26   qualify as “Intel’s Products” as used in paragraph 2.1 of the Covenant Not To Sue.

27

28
          Case 4:19-cv-02241-KAW Document 1 Filed 04/25/19 Page 10 of 21



 1          52.     The Covenant Not To Sue “survive[s] any termination or expiration of this Agreement

 2   and shall remain in full force and effect until mutually agreed otherwise by [Intel and PACT].” There

 3   has been no agreement to terminate the Covenant Not To Sue and it remains in full force and effect.

 4          53.     Pursuant to ¶ 2.2 of the Covenant Not To Sue, if PACT claims that it is not obligated

 5   under the agreement based on assignment of any of the Asserted Claims of the Patents-in-Suit that are

 6   FSB Patent Rights, then “Intel shall have a nonexclusive, nontransferable license . . . under such

 7   assigned FSB Patent Rights to make, use, sell, offer for sale and import Intel’s Products” which

 8   “conditional license shall survive any termination or expiration of [the Covenant Not To Sue] and shall

 9   remain in full force and effect until mutually agreed otherwise by the parties.”

10          54.     PACT’s infringement claims against Intel respecting at least the Asserted Claims of the

11   Patents-in-Suit are based at least in part on, and on their face encompass, the alleged making, using,

12   selling, offering to sell, and importing into the United States the following respective Accused

13   Products (as defined in PACT’s Complaint), and PACT’s claims are accordingly barred by the

14   Covenant Not To Sue: claim 1 of the ’763 Patent and the Accused Core Instrumentalities and the

15   Accused Xeon Instrumentalities; claim 2 of the ’872 Patent and the Accused Core Instrumentalities

16   and the Accused Xeon Instrumentalities; claim 10 of the ’301 Patent and the Accused Turbo Boost 3.0

17   Instrumentalities; claim 1 of the ’593 Patent and the Accused Core Instrumentalities and the Accused

18   Xeon Instrumentalities; claim 39 of the ’549 Patent and the Accused Stacking Instrumentalities; claim

19   27 of the ’505 Patent and the Accused ʼ505 Instrumentalities; claim 1 of the ’807 Patent and the

20   Accused Core Instrumentalities and the Accused Xeon Instrumentalities; claim 1 of the ’605 Patent

21   and the Accused Turbo Boost Instrumentalities; claim 12 of the ’812 Patent and the Accused Core

22   Instrumentalities; claim 4 of the ’908 Patent and the Accused Core Instrumentalities and the Accused

23   Xeon Instrumentalities; claim 1 of the ’631 Patent and the Accused Core Instrumentalities and the

24   Accused Xeon Instrumentalities; and claim 1 of the ’047 Patent and the Accused Turbo Boost

25   Instrumentalities.

26          55.     As a result of the acts described above, there exists a substantial controversy of

27   sufficient immediacy and reality to warrant the issuance of a declaratory judgment, and a judicial

28
          Case 4:19-cv-02241-KAW Document 1 Filed 04/25/19 Page 11 of 21



 1   declaration is necessary and appropriate so that Intel may ascertain its rights with respect to the

 2   Patents-in-Suit.

 3            56.   Intel is entitled to a judicial declaration that PACT may not assert at least any of the

 4   Asserted Claims of the Patents-in-Suit against Intel and a finding that PACT is in breach of the

 5   Covenant Not To Sue.

 6            57.   Intel is entitled to all remedies provided under law, including monetary damages and

 7   specific performance by PACT to dismiss any claims of patent infringement by PACT concerning the

 8   Asserted Claims of the Patents-in-Suit.

 9                                   COUNT II
              DECLARATION OF NONINFRINGEMENT OF U.S. PATENT NO. 7,928,763
10

11            58.   Intel repeats and realleges the allegations in paragraphs 1–57 of its Complaint.
12            59.   PACT alleges that Intel Products including the Accused Core Instrumentalities and the
13   Accused Xeon Instrumentalities infringe one or more claims of the ’763 Patent. For example, PACT
14   alleges that the Accused Core Instrumentalities and the Accused Xeon Instrumentalities embody every
15   limitation of claim 1 of the ’763 Patent, literally or under the Doctrine of Equivalents. See Ex. 3 at ¶¶
16   36-59.
17            60.   Intel has not infringed and does not infringe, either directly or indirectly, any valid and
18   enforceable claim of the ’763 Patent, either literally or under the Doctrine of Equivalents. For
19   example, the accused Intel Core and Xeon processors with Sandy Bridge and above microarchitectures
20   do not infringe, directly or indirectly, any asserted claim of the ’763 Patent at least because the accused
21   processors do not include a bus system “adapted for programmably interconnecting at runtime at least
22   one of data processing cells and memory cells with at least one of memory cells and one or more of
23   the at least one interface unit,” as required by the asserted claims of the ’763 Patent.
24            61.   As a result of the acts described in the foregoing paragraphs, there exists a substantial
25   controversy of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.
26            62.   A judicial declaration is necessary and appropriate so that Intel may ascertain its rights
27   regarding the ’763 Patent.
28
          Case 4:19-cv-02241-KAW Document 1 Filed 04/25/19 Page 12 of 21



 1            63.   Intel is entitled to a judicial declaration that it has not infringed and does not infringe

 2   the ’763 Patent.

 3                                   COUNT III
              DECLARATION OF NONINFRINGEMENT OF U.S. PATENT NO. 8,301,872
 4

 5            64.   Intel repeats and realleges the allegations in paragraphs 1–63 of its Complaint.
 6            65.   PACT alleges that Intel Products including the Accused Core Instrumentalities and the
 7   Accused Xeon Instrumentalities infringe one or more claims of the ’872 Patent. For example, PACT
 8   alleges that the Accused Core Instrumentalities and the Accused Xeon Instrumentalities embody every
 9   limitation of claim 2 of the ’872 Patent, literally or under the Doctrine of Equivalents. See Ex. 3 at ¶¶
10   60-86.
11            66.   Intel has not infringed and does not infringe, either directly or indirectly, any valid and
12   enforceable claim of the ’872 Patent, either literally or under the Doctrine of Equivalents.           For
13   example, the accused Intel Core and Xeon processors with Sandy Bridge and above microarchitectures
14   do not infringe, directly or indirectly, any asserted claim of the ’872 Patent at least because the accused
15   processors do not include “at least one superior cache level including a plurality of same level cache
16   nodes each including an internal cache memory” as required by the asserted claims of the ’872 Patent.
17            67.   As a result of the acts described in the foregoing paragraphs, there exists a substantial
18   controversy of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.
19            68.   A judicial declaration is necessary and appropriate so that Intel may ascertain its rights
20   regarding the ’872 Patent.
21            69.   Intel is entitled to a judicial declaration that it has not infringed and does not infringe
22   the ’872 Patent.
23                                   COUNT IV
              DECLARATION OF NONINFRINGEMENT OF U.S. PATENT NO. 8,312,301
24

25            70.   Intel repeats and realleges the allegations in paragraphs 1–69 of its Complaint.
26            71.   PACT alleges that Intel Products including the Accused Turbo Boost 3.0
27   Instrumentalities infringe one or more claims of the ’301 Patent. For example, PACT alleges that the
28
          Case 4:19-cv-02241-KAW Document 1 Filed 04/25/19 Page 13 of 21



 1   Accused Turbo Boost 3.0 Instrumentalities embody every limitation of claim 10 of the ’301 Patent,

 2   literally or under the Doctrine of Equivalents. See Ex. 3 at ¶¶ 87-109.

 3          72.     Intel has not infringed and does not infringe, either directly or indirectly, any valid and

 4   enforceable claim of the ’301 Patent, either literally or under the Doctrine of Equivalents. For

 5   example, the accused Intel processors with Turbo Boost Max Technology 3.0 do not infringe, directly

 6   or indirectly, any asserted claim of the ’301 Patent at least because the accused processors do not have

 7   “a software adapted to be executed to . . . assign to each of the code sections a respective clock

 8   frequency,” as required by the asserted claims of the ’301 Patent.

 9          73.     As a result of the acts described in the foregoing paragraphs, there exists a substantial

10   controversy of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.

11          74.     A judicial declaration is necessary and appropriate so that Intel may ascertain its rights

12   regarding the ’301 Patent.

13          75.     Intel is entitled to a judicial declaration that it has not infringed and does not infringe

14   the ’301 Patent.

15                                  COUNT V
             DECLARATION OF NONINFRINGEMENT OF U.S. PATENT NO. 8,471,593
16

17          76.     Intel repeats and realleges the allegations in paragraphs 1–75 of its Complaint.
18          77.     PACT alleges that Intel Products including the Accused Core Instrumentalities and the
19   Accused Xeon Instrumentalities infringe one or more claims of the ’593 Patent. For example, PACT
20   alleges that the Accused Core Instrumentalities and the Accused Xeon Instrumentalities embody every
21   limitation of claim 1 of the ’593 Patent, literally or under the Doctrine of Equivalents. See Ex. 3 at ¶¶
22   110-133.
23          78.     Intel has not infringed and does not infringe, either directly or indirectly, any valid and
24   enforceable claim of the ’593 Patent, either literally or under the Doctrine of Equivalents. For
25   example, the accused Intel Core and Xeon processors with Sandy Bridge and above microarchitectures
26   do not infringe, directly or indirectly, any asserted claim of the ’593 Patent at least because the accused
27   processors do not include a bus system wherein “at least some of the data processing cores includes a
28
          Case 4:19-cv-02241-KAW Document 1 Filed 04/25/19 Page 14 of 21



 1   physically dedicated connection to at least one physically assigned one of the plurality of memory

 2   units” as required by the asserted claims of the ’593 Patent.

 3          79.     As a result of the acts described in the foregoing paragraphs, there exists a substantial

 4   controversy of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.

 5          80.     A judicial declaration is necessary and appropriate so that Intel may ascertain its rights

 6   regarding the ’593 Patent.

 7          81.     Intel is entitled to a judicial declaration that it has not infringed and does not infringe

 8   the ’593 Patent.

 9                                  COUNT VI
             DECLARATION OF NONINFRINGEMENT OF U.S. PATENT NO. 8,686,549
10

11          82.     Intel repeats and realleges the allegations in paragraphs 1–81 of its Complaint.
12          83.     PACT alleges that Intel Products including the Accused Core Instrumentalities, the
13   Accused Xeon Instrumentalities, Atom processors, and/or the Accused Stacking Instrumentalities
14   infringe one or more claims of the ’549 Patent. For example, PACT alleges that these instrumentalities
15   embody every limitation of claim 39 of the ’549 Patent, literally or under the Doctrine of Equivalents.
16   See Ex. 3 at ¶¶ 134-158.
17          84.     Intel has not infringed and does not infringe, either directly or indirectly, any valid and
18   enforceable claim of the ’549 Patent, either literally or under the Doctrine of Equivalents.          For
19   example, the Accused Stacking Instrumentalities (as this term is used by PACT) do not infringe,
20   directly or indirectly, any asserted claim of the ’549 Patent at least because they do not include “an
21   arrangement of programmable data processing units,” or an “interconnect structure [that] includes
22   switches,” as required by the asserted claims of the ’549 Patent.
23          85.     As a result of the acts described in the foregoing paragraphs, there exists a substantial
24   controversy of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.
25          86.     A judicial declaration is necessary and appropriate so that Intel may ascertain its rights
26   regarding the ’549 Patent.
27          87.     Intel is entitled to a judicial declaration that it has not infringed and does not infringe
28   the ’549 Patent.
          Case 4:19-cv-02241-KAW Document 1 Filed 04/25/19 Page 15 of 21



 1                                 COUNT VII
             DECLARATION OF NONINFRINGEMENT OF U.S. PATENT NO. 8,819,505
 2

 3          88.     Intel repeats and realleges the allegations in paragraphs 1–87 of its Complaint.
 4          89.     PACT alleges that Intel Products including the Accused ’505 Instrumentalities infringe
 5   one or more claims of the ’505 Patent.         For example, PACT alleges that the Accused ’505
 6   Instrumentalities embody every limitation of claim 27 of the ’505 Patent, literally or under the Doctrine
 7   of Equivalents. See Ex. 3 at ¶¶ 159-181.
 8          90.     Intel has not infringed and does not infringe, either directly or indirectly, any valid and
 9   enforceable claim of the ’505 Patent, either literally or under the Doctrine of Equivalents.          For
10   example, the accused Intel Xeon processors with nine or more cores do not infringe, directly or
11   indirectly, any asserted claim of the ’505 Patent at least because the accused processors do not have
12   “wherein, in view of a probability of the chip having defects already when being manufactured . . . so
13   that some of the data processing cores can be exempted from data transfer in response to a chip test”
14   as required by the asserted claims of the ’505 Patent.
15          91.     As a result of the acts described in the foregoing paragraphs, there exists a substantial
16   controversy of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.
17          92.     A judicial declaration is necessary and appropriate so that Intel may ascertain its rights
18   regarding the ’505 Patent.
19          93.     Intel is entitled to a judicial declaration that it has not infringed and does not infringe
20   the ’505 Patent.
21                                 COUNT VIII
             DECLARATION OF NONINFRINGEMENT OF U.S. PATENT NO. 9,037,807
22

23          94.     Intel repeats and realleges the allegations in paragraphs 1–93 of its Complaint.
24          95.     PACT alleges that Intel Products including the Accused Core Instrumentalities and the
25   Accused Xeon Instrumentalities infringe one or more claims of the ’807 Patent. For example, PACT
26   alleges that the Accused Core Instrumentalities and the Accused Xeon Instrumentalities embody every
27   limitation of claim 1 of the ’807 Patent, literally or under the Doctrine of Equivalents. See Ex. 3 at ¶¶
28   182-205.
          Case 4:19-cv-02241-KAW Document 1 Filed 04/25/19 Page 16 of 21



 1          96.     Intel has not infringed and does not infringe, either directly or indirectly, any valid and

 2   enforceable claim of the ’807 Patent, either literally or under the Doctrine of Equivalents. For

 3   example, the accused Intel Core and Xeon processors with Sandy Bridge and above microarchitectures

 4   do not infringe, directly or indirectly, any asserted claim of the ’807 Patent at least because the accused

 5   products do not have “a plurality of memory elements that each independently operates as a cache for

 6   caching data,” as required by the asserted claims of the ’807 Patent. The accused products also do not

 7   have “wherein the bus system is adapted for dynamically establishing and releasing transmission

 8   channels between a sending one of the elements and a receiving one of the elements,” as required by

 9   the asserted claims of the ’807 Patent.

10          97.     As a result of the acts described in the foregoing paragraphs, there exists a substantial

11   controversy of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.

12          98.     A judicial declaration is necessary and appropriate so that Intel may ascertain its rights

13   regarding the ’807 Patent.

14          99.     Intel is entitled to a judicial declaration that it has not infringed and does not infringe

15   the ’807 Patent.

16                                  COUNT IX
             DECLARATION OF NONINFRINGEMENT OF U.S. PATENT NO. 9,075,605
17

18          100.    Intel repeats and realleges the allegations in paragraphs 1–99 of its Complaint.
19          101.    PACT alleges that Intel Products including the Accused Turbo Boost Instrumentalities
20   infringe one or more claims of the ’605 Patent. For example, PACT alleges that the Accused Turbo
21   Boost Instrumentalities embody every limitation of claim 1 of the ’605 Patent, literally or under the
22   Doctrine of Equivalents. See Ex. 3 at ¶¶ 206- 228.
23          102.    Intel has not infringed and does not infringe, either directly or indirectly, any valid and
24   enforceable claim of the ’605 Patent, either literally or under the Doctrine of Equivalents.           For
25   example, the accused Intel processors with a GPU with the Turbo Boost feature do not infringe,
26   directly or indirectly, any asserted claim of the ’605 Patent at least because the accused processors do
27   not “[set] a clock frequency, of at least a part of the multiprocessor system to a minimum in accordance
28
          Case 4:19-cv-02241-KAW Document 1 Filed 04/25/19 Page 17 of 21



 1   with a number of pending operations of a first processor,” as required by the asserted claims of the

 2   ’605 Patent.

 3          103.    As a result of the acts described in the foregoing paragraphs, there exists a substantial

 4   controversy of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.

 5          104.    A judicial declaration is necessary and appropriate so that Intel may ascertain its rights

 6   regarding the ’605 Patent.

 7          105.    Intel is entitled to a judicial declaration that it has not infringed and does not infringe

 8   the ’605 Patent.

 9                                  COUNT X
             DECLARATION OF NONINFRINGEMENT OF U.S. PATENT NO. 9,170,812
10

11          106.    Intel repeats and realleges the allegations in paragraphs 1–105 of its Complaint.
12          107.    PACT alleges that Intel Products including the Accused Core Instrumentalities infringe
13   one or more claims of the ’812 Patent.         For example, PACT alleges that the Accused Core
14   Instrumentalities embody every limitation of claim 12 of the ’812 Patent, literally or under the Doctrine
15   of Equivalents. See Ex. 3 at ¶¶ 229-250.
16          108.    Intel has not infringed and does not infringe, either directly or indirectly, any valid and
17   enforceable claim of the ’812 Patent, either literally or under the Doctrine of Equivalents. For example,
18   the accused Intel Core processors with Sandy Bridge and above microarchitectures do not infringe,
19   directly or indirectly, any asserted claim of the ’812 Patent at least because the accused processors do
20   not include “[a]n integrated circuit data processor device comprising . . . an instruction dispatch unit
21   separate from the data processor core connected to the array data processor, the instruction dispatch
22   unit configured to dispatch software threads to the array data processor for parallel execution by the
23   parallel processing arithmetic units,” as required by the asserted claims of the ’812 Patent.
24          109.    As a result of the acts described in the foregoing paragraphs, there exists a substantial
25   controversy of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.
26          110.    A judicial declaration is necessary and appropriate so that Intel may ascertain its rights
27   regarding the ’812 Patent.
28
          Case 4:19-cv-02241-KAW Document 1 Filed 04/25/19 Page 18 of 21



 1          111.    Intel is entitled to a judicial declaration that it has not infringed and does not infringe

 2   the ’812 Patent.

 3                                  COUNT XI
             DECLARATION OF NONINFRINGEMENT OF U.S. PATENT NO. 9,250,908
 4

 5          112.    Intel repeats and realleges the allegations in paragraphs 1–111 of its Complaint.
 6          113.    PACT alleges that Intel Products including the Accused Core Instrumentalities and the
 7   Accused Xeon Instrumentalities infringe one or more claims of the ’908 Patent. For example, PACT
 8   alleges that the Accused Core Instrumentalities and the Accused Xeon Instrumentalities embody every
 9   limitation of claim 4 of the ’908 Patent, literally or under the Doctrine of Equivalents. See Ex. 3 at ¶¶
10   251-276.
11          114.    Intel has not infringed and does not infringe, either directly or indirectly, any valid and
12   enforceable claim of the ’908 Patent, either literally or under the Doctrine of Equivalents. For
13   example, the accused Intel Core and Xeon processors with Sandy Bridge and above microarchitectures
14   do not infringe, directly or indirectly, any asserted claim of the ’908 Patent at least because the accused
15   products do not have “an interconnect system interconnecting each of the separated cache segments
16   with each of the processors, each of the processors with neighboring processors, and each of the
17   separated cache segments with neighboring separated cache segments,” as required by the asserted
18   claims of the ’908 Patent. Further, the accused products do not have “at least some of the plurality of
19   processors, the at least one interface, and the at least one separated cache having a module
20   identification (ID),” as required by the asserted claims of the ’908 Patent.
21          115.    As a result of the acts described in the foregoing paragraphs, there exists a substantial
22   controversy of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.
23          116.    A judicial declaration is necessary and appropriate so that Intel may ascertain its rights
24   regarding the ’908 Patent.
25          117.    Intel is entitled to a judicial declaration that it has not infringed and does not infringe
26   the ’908 Patent.
27                                 COUNT XII
             DECLARATION OF NONINFRINGEMENT OF U.S. PATENT NO. 9,436,631
28
          Case 4:19-cv-02241-KAW Document 1 Filed 04/25/19 Page 19 of 21



 1          118.    Intel repeats and realleges the allegations in paragraphs 1–117 of its Complaint.

 2          119.    PACT alleges that Intel Products including the Accused Core Instrumentalities and the

 3   Accused Xeon Instrumentalities infringe one or more claims of the ’631 Patent. For example, PACT

 4   alleges that the Accused Core Instrumentalities and the Accused Xeon Instrumentalities embody every

 5   limitation of claim 1 of the ’631 Patent, literally or under the Doctrine of Equivalents. See Ex. 3 at ¶¶

 6   277-297.

 7          120.    Intel has not infringed and does not infringe, either directly or indirectly, any valid and

 8   enforceable claim of the ’631 Patent, either literally or under the Doctrine of Equivalents. For

 9   example, the accused Intel Core and Xeon processors with Sandy Bridge and above microarchitectures

10   do not infringe, directly or indirectly, any asserted claim of the ’631 Patent at least because the accused

11   products do not have “a plurality of bus segments for each processor of the multiprocessor system

12   comprising a plurality of flexible data channels to each processor of the multiprocessor system

13   according to algorithms to be executed, wherein a plurality of algorithms may executed in parallel,”

14   as required by the asserted claims of the ’631 Patent.

15          121.    As a result of the acts described in the foregoing paragraphs, there exists a substantial

16   controversy of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.

17          122.    A judicial declaration is necessary and appropriate so that Intel may ascertain its rights

18   regarding the ’631 Patent.

19          123.    Intel is entitled to a judicial declaration that it has not infringed and does not infringe

20   the ’631 Patent.

21                                 COUNT XIII
             DECLARATION OF NONINFRINGEMENT OF U.S. PATENT NO. 9,522,047
22

23          124.    Intel repeats and realleges the allegations in paragraphs 1–123 of its Complaint.
24          125.    PACT alleges that Intel Products including the Accused Turbo Boost Instrumentalities
25   infringe one or more claims of the ’047 Patent. For example, PACT alleges that the Accused Turbo
26   Boost Instrumentalities embody every limitation of claim 1 of the ’047 Patent, literally or under the
27   Doctrine of Equivalents. See Ex. 3 at ¶¶ 298-322.
28
          Case 4:19-cv-02241-KAW Document 1 Filed 04/25/19 Page 20 of 21



 1           126.    Intel has not infringed and does not infringe, either directly or indirectly, any valid and

 2   enforceable claim of the ’047 Patent, either literally or under the Doctrine of Equivalents. For

 3   example, the accused Intel processors with a GPU with the Turbo Boost feature do not infringe,

 4   directly or indirectly, any asserted claim of the ’047 Patent at least because the accused processors do

 5   not have “each of the data processing units . . . being adaptable for sequentially processing data in a

 6   clocked manner,” as required by the asserted claims of the ’047 Patent.

 7           127.    As a result of the acts described in the foregoing paragraphs, there exists a substantial

 8   controversy of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.

 9           128.    A judicial declaration is necessary and appropriate so that Intel may ascertain its rights

10   regarding the ’047 Patent.

11           129.    Intel is entitled to a judicial declaration that it has not infringed and does not infringe

12   the ’047 Patent.

13                                               JURY DEMAND
14           130.    Pursuant to Fed. R. Civ. P. Rule 38(b), Intel hereby demands a trial by jury on all issues

15   and claims so triable.

16                                           PRAYER FOR RELIEF
17           WHEREFORE, Intel requests that judgment be entered in its favor and prays that the Court

18   grant the following relief:

19           131.    An order enjoining PACT and its officers, agents, servants, employees, attorneys, and

20   those in active concert or participation with them from asserting infringement or instituting or

21   continuing any action for infringement of the Patents-in-Suit against Intel or its subsidiaries, affiliates,

22   customers (direct or indirect), distributors (direct or indirect), agents (direct or indirect), or contractors

23   (direct or indirect);

24           132.    A declaration that Intel has not infringed and does not infringe, either directly or

25   indirectly, any valid and enforceable claim of United States Patent Nos. 7,928,763, 8,301,872,

26   8,312,301, 8,471,593, 8,686,549, 8,819,505, 9,037,807, 9,075,605, 9,170,812, 9,250,908, 9,436,631,

27   and 9,552,047, either literally or under the Doctrine of Equivalents;

28
         Case 4:19-cv-02241-KAW Document 1 Filed 04/25/19 Page 21 of 21



 1          133.   All remedies provided under law, including monetary damages and specific

 2   performance by PACT to dismiss any claims of patent infringement by PACT concerning the Asserted

 3   Claims of the Patents-in-Suit based on breach of the Covenant Not To Sue.

 4          134.   An order declaring that this is an exceptional case, and awarding Intel its costs and

 5   reasonable attorney feeds under 35 U.S.C. ¶ 285; and

 6          Such other and further relief as this Court may deem just and proper.

 7
      DATED: April 25, 2019                        Respectfully submitted,
 8                                                 KIRKLAND & ELLIS LLP
 9
                                                   /s/ Adam Alper
10                                                 Adam Alper
                                                   adam.alper@kirkland.com
11                                                 Brandon Brown
                                                   brandon.brown@kirkland.com
12                                                 KIRKLAND & ELLIS LLP
                                                   555 California Street
13                                                 San Francisco, CA 94104
                                                   Telephone: +1 415 439 1400
14                                                 Facsimile: +1 415 439 1500
15                                                 Michael W. De Vries
                                                   michael.devries@kirkland.com
16                                                 Christopher M. Lawless
                                                   christopher.lawless@kirkland.com
17                                                 Allison W. Buchner
                                                   allison.buchner@kirkland.om
18                                                 Sharre Lotfollahi
                                                   sharre.lotfollahi@kirkland.com
19                                                 Kevin Bendix
                                                   kevin.bendix@kirkland.com
20                                                 KIRKLAND & ELLIS LLP
                                                   333 South Hope Street
21                                                 Los Angeles, CA 90071
                                                   Telephone: +1 213 680 8400
22                                                 Facsimile: +1 213 680 8500
23                                                 Attorneys for Plaintiff Intel Corporation
24

25

26

27

28
